Section 5 of c. 8, Laws of 1875, authorizing all registered pharmacists "to keep spirituous liquors for compounding their medicines," does not authorize them to sell spirituous liquor not mixed with medicine. The defendant's testimony proved the offence charged in the indictment. His guilt and the correctness of the general verdict being established by his own testimony, it is not necessary to consider his exception to the exclusion of his certificate, or his exception to the instructions which required the jury to answer certain questions.
Judgment on the verdict. *Page 73